Citation Nr: 0708286	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability, to include hearing loss.  

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
right knee disability

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right knee disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.

5.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
right knee disability.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2005 rating 
determinations of the Manchester, New Hampshire, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned at 
the Boston RO in December 2005.

At the hearing and in subsequent argument, the veteran and 
his representative raised the issue of entitlement to service 
connection for residuals of bunionectomies.  This issue is 
referred to the RO for initial adjudication.

The issues of entitlement to service connection for a low 
back disability, a left knee disability, tinnitus, and a left 
hip disability, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran does not have a current bilateral ear 
condition.  

2.  The veteran does not have current hearing loss disability 
of either ear.

3.  The veteran does not have a current right hip disability.  


CONCLUSIONS OF LAW

1.  A bilateral ear condition, to include bilateral hearing 
loss disability, was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 
(2006); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2004, January 2005, and April 2005 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claims.  These letters told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The letters notified the veteran of the need to submit any 
pertinent medical records in his possession, told him to 
provide information regarding relevant evidence that was not 
in his possession, and that he was responsible for insuring 
that VA received relevant evidence.  He was thereby told to 
submit pertinent evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was not provided with notice of what type of 
information and evidence was needed to establish disability 
ratings or effective dates for the disabilities on appeal.  
Despite there being no notice on the latter two elements, as 
the Board concludes below that the preponderance of the 
evidence is against the claims of service connection for a 
bilateral ear condition, to include hearing loss, and a right 
hip disability, any question as to the appropriate disability 
ratings or effective dates to be assigned is rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Furthermore, there has been compliance with the assistance 
provisions set forth in the new law and regulation.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  The veteran was afforded a VA examination for 
the hip disability.  He was not afforded a specific VA 
examination with regard to his hearing loss claim, but he 
underwent VA hearing tests in March and April 2005, inasmuch 
as these did not show hearing loss as defined by VA, further 
examination is unnecessary.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A chronic disease, such as sensorineural hearing loss as a 
disease of the central nervous system, becoming manifest to a 
degree of 10 percent or more within one year of seperation 
from service will be considered to have been incurred in 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.
71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b))

Bilateral Ear Condition, to include Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Where hearing loss was not present as defined in 38 C.F.R. § 
3.385 until after service, service connection can still be 
established if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 C.F.R. § 3.303(d).

The veteran's service medical records reveal no complaints or 
findings of ear problems during service.  

At the time of a January 1979 examination, normal findings 
were reported for the ears.  The veteran had no higher than a 
10 decibel hearing loss at 500-4000 Hertz.  At the time of 
his April 1981 service separation examination, normal 
findings were again reported for the veteran's ears.  Decibel 
level readings were again no higher than 10 for the 500-4000 
Hertz levels.  On his April 1981 service separation report of 
medical history, the veteran checked the "yes" box when 
asked if he had ear, nose, or throat trouble.  However, the 
notes section of the report indicated that the veteran had 
had nasal sore throats in the past.  

At the time of a September 1981 VA examination, the veteran's 
ears were noted to have no discharge, and to have clear 
canals and drums with good light reflex.  

At the time of a March 2005 VA audiological consultation, the 
veteran reported having tinnitus and deafness on and off for 
twenty plus years.  The veteran noted having a history of 
noise exposure in the service and currently having ringing in 
his right ear at least two times per week.  

Decibel level readings of 20, 15, 15, 20, and 20, for the 
right ear and 5, 10, 10, 20, and 20 for the left ear were 
reported at 500, 1000, 2000, 3000, and 4000 Hertz.  CNC 
testing revealed 100 percent speech discrimination for both 
the left and right ear.  He was noted to have normal hearing 
between 250 and 4000 Hertz on the left, and from 250 to 8000 
Hertz on the right with excellent discrimination, 
bilaterally.  The assessment was that he was not a candidate 
for hearing aids because he had essentially normal hearing 
through 4000 Hertz.  He was referred for otolaryngology 
examination for tinnitus.

At the time of an April 2005 otolaryngology evaluation, it 
was reported that the veteran had been referred due to 
complaints of tinnitus.  It was also reported that audiology 
had shown hearing loss at 500 Hertz, and that the veteran 
reported a history of perforation of the tympanic membrane 
while playing football in service.  

Physical examination revealed that the veteran's eustachian 
tubes were patent, bilaterally.  His tympanic membranes were 
intact and there were no signs of perforation. 

Decibel readings of 20, 15, 15, 20, and 20 for the right ear, 
and 5, 10, 10, 20, and 20 for the left ear, were reported at 
500, 1000, 2000, 3000, and 4000 Hertz.  CNC testing revealed 
100 percent speech discrimination for both the left and right 
ear.  The examiner noted that the veteran had mild 
sensorineural hearing loss at the 500 Hertz level in the 
right ear, which explained the decreased hearing in the right 
ear.  

At his December 2005 hearing, the veteran testified that he 
had a perforation of an ear drum in service that had healed 
over.  

The veteran has never been shown to have hearing loss as 
defined in 38 C.F.R. § 3.385.  While the April 2005 history 
reported that testing had shown hearing loss at 500 Hertz, 
this report was inconsistent with the actual record showing 
that the veteran had been found to have normal hearing at 
that frequency.  The testing conducted in conjunction with 
the April 2005 evaluation also showed no hearing loss, as 
defined by VA, at 500 Hertz.  In the absence of a current 
disability, as defined by VA, service connection cannot be 
granted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  The weight of the evidence is, therefore against the 
grant of service connection for hearing loss.

As to any other bilateral ear condition, the veteran is 
competent to report an injury in service.  Evidence against 
his history includes the negative service medical records, 
including the April 1981 service separation examination, and 
the normal findings on the September 1981 VA examination, 
when the veteran's ears were noted to have no discharge and 
to have clear canals and drums with good light reflex.  The 
evidence is in relative equipoise on the question of an in-
service injury, and the Board concludes that the element of 
an in-service injury is satisfied.

The April 2005 VA examination revealed that the veteran's 
eustachian tubes were patent, bilaterally; and his tympanic 
membranes were intact with no signs of perforation.  A 
current disability was not identified.  Similarly, a 
bilateral ear disability was not identified on the March 2005 
evaluation.  The veteran's testimony also reports no current 
disability, inasmuch as he has stated that the ear drum had 
healed over.

In short the preponderance of the evidence is against a 
finding that there is a current bilateral ear disability.  
Because the preponderance of the evidence is against the 
claim reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Right Hip

Service connection is currently in effect for residuals of a 
right knee injury with surgical intervention, assigned a 30 
percent disability evaluation, and for degenerative arthritis 
of the right knee, assigned a 10 percent disability 
evaluation, for a combined 40 percent evaluation.  

The veteran's service medical records reveal no complaints or 
findings of a right hip disability in service.  

At the time of the September 1981 VA examination, the veteran 
did not complain of right hip problems and there were no 
findings made with regard to a right hip disability.  

In November 2004, the veteran reported that he was 
experiencing trouble with his right hip as a result of 
prolonged walking.  He stated that he used his right hip to 
compensate for his right knee problems.  

At the time of a May 2005 VA examination, the veteran was 
noted to have sustained an injury to his right knee which 
required surgery.  He was currently working in an office 
position for VA with minimal requirements of strenuous 
physical activity.  

Physical examination revealed that the veteran was able to 
perform 110 degrees of flexion on both hips with internal and 
external rotation.  There was no indication of any limitation 
of abduction or adduction.  Passive motion of both hips was 
performed without complaints of pain on the part of the 
veteran.  The examiner found the examination of both hips to 
be within completely normal limits.  

Additional treatment records reveal no medical findings as 
they relate to the veteran's right hip.  

At his December 2005 hearing, the veteran testified that by 
throwing weight on his left leg he had developed pain in both 
hips.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (upholding VA's 
and the Court's interpretation of statute as requiring a 
present disability for VA compensation purposes was not be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Pain alone without a diagnoses or identifiable underlying 
malady or condition does not of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

While the veteran has reported right hip pain on numerous 
occasions, there has been no identified underlying right hip 
disorder.  At the time of the veteran's May 2005 VA 
examination, the examiner indicated that the veteran's hips 
were normal.  

As to the veteran's beliefs that he currently has a right hip 
disorder, the Board notes that he is not qualified to render 
an opinion as to a medical diagnosis.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992);

Because there is no evidence of a current underlying right 
hip disability, the preponderance of the evidence is against 
the claim, there is no doubt to be resolved, and it is 
denied.  38 U.S.C.A. § 5107(b); 


ORDER

Service connection for a bilateral ear condition, to include 
hearing loss, is denied.  

Service connection for a right hip disability is denied.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the veteran's claim for service connection for 
a low back disability, the Board notes that the veteran was 
afforded a VA examination in May 2005.  At that time, the 
examiner indicated that x-rays performed of the lumbar spine 
in January 2005 had revealed slight narrowing of the L4-5 
disc space but that the x-ray was otherwise normal.  The 
examination found that the lumbar spine was completely 
normal.  The examiner indicated that it was less likely than 
not that the current complaints relating to the lower back 
were caused by or the result of the service-connected 
problems of the left (right) knee.  He stated that there was 
insufficient radiological and objective physical findings to 
consider the current condition of the veteran to be causally 
related to the service-connected injury.  

Private treatment records received subsequent to the 
examination reveal that the veteran was found to have a disc 
herniation at L4-5 on a MRI scan performed in November 2004 
and that he underwent a lumbar epidural steroid injection in 
November 2005.  Based upon the recently received information, 
the veteran has now been shown to have a disability of the 
lumbar spine, namely a disc herniation at L4-5, which has 
required treatment in the form of an epidural injection.  As 
one of the bases for the May 2005 VA examiner's opinion was 
that there were radiological or physical findings, and as the 
veteran has now been shown to have an objective disability in 
the form of a herniation of L4-5, the Board is of the opinion 
that the veteran should be afforded an additional VA 
examination to determine the nature and etiology of his 
current lumbar spine disability.  

Likewise, with regard to the veteran's left knee, the May 
2005 VA examiner indicated that the examination of the 
veteran's left knee was completely normal.  He also observed 
that x-rays performed in January 2005 were normal.  

Private treatment records received subsequent to the 
examination reveal that a MRI of the left knee demonstrated 
moderate chondromalacia patella as well as patella Alta.  
Based upon the recently received information, the veteran has 
now been shown to have a disability of the left knee.  As one 
of the bases for the May 2005 VA examiner's opinion was that 
there were no radiological or physical findings, and as the 
veteran has now been shown to have an objective disability, 
the Board is of the opinion that the veteran should be 
afforded an additional VA examination to determine the nature 
and etiology of his current left knee disability.  

With regard to the veteran's claim of service connection for 
tinnitus, the Board notes that the veteran has testified as 
to having been exposed to artillery fire and indicated that 
his desk was actually in the middle of a motor pool.  He also 
testified that he has had tinnitus ever since an injury in 
service.  An opinion is needed to determine whether the 
veteran has current tinnitus related to service.   

The RO denied service connection for a left hip disability in 
a June 2005 rating determination.  In December 2005, the 
veteran filed a notice of disagreement.  A statement of the 
case has not yet been issued.  The Board is required to 
remand this issue for issuance of the statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§§ 19.29, 38 C.F.R. § 19.26 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current tinnitus.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current tinnitus, if 
found, is related to the veteran's period 
of active service?  The examiner should 
provide a rationale for the opinion.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current low back or 
left knee disorder.  The claims folder 
should be made available to the examining 
physician for review.  The examiner 
should answer the following questions:  
Is it at least as likely as not (50 
percent probability or greater) that any 
low back disorder or left knee disorder, 
if found, is related to the veteran's 
period of active service?  If not, is it 
at least as likely as not that the 
veteran's service-connected right knee 
disability caused or aggravated 
(permanently worsened) any low back or 
left knee disability?  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.  The examiner should provide 
rationales for these opinions.

3.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

4.  Issue a statement of the case on the 
issue of entitlement to service 
connection for a left hip disability.  
The issue should be certified to the 
Board, only if a timely substantive 
appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


